DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 01/14/2021.  Claims 1–20 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR2019/008134, filed on 07/03/2019.
Drawings
The drawings are objected to because the legibility of Fig. 1 need to be improved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 13 and 16 are objected to because of the following informalities: 
Claim 5 recites “the stationary object” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the processor” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the stationary object” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	“interface” in claim 1;
The structure of the “interface” is recited in the Specification (see page 16) as the interface may include at least one of a terminal, a pin, a cable, a port, a circuit.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 12 is directed to a method of operating an electronic device for a vehicle (i.e., a process).  Therefore, claim 12 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 12 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 12 recites: 
A method of operating an electronic device for a vehicle, the method comprising:
-receiving power from a power supply by at least one processor; 
-continuously acquiring electronic horizon data of a specified region based on high-definition (HD) map data in a state in which the power is received, by the at least one processor;
 -performing first map matching based on a first object preset to map matching feature by the at least one processor; and 
-when map matching based on a first object preset to map matching feature fails, performing second map matching based on a second object set to new map matching feature by the at least one processor.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “performing first/second map matching...” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method of operating an electronic device for a vehicle, the method comprising:
-receiving power from a power supply by at least one processor; 
-continuously acquiring electronic horizon data of a specified region based on high-definition (HD) map data in a state in which the power is received, by the at least one processor;
 -performing first map matching based on a first object preset to map matching feature by the at least one processor; and 
-when map matching based on a first object preset to map matching feature fails, performing second map matching based on a second object set to new map matching feature by the at least one processor.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “acquiring electronic horizon data…” the examiner submits that the limitation is an insignificant extra-solution activity that merely use a computer (processor) to perform the process.  In particular, the acquiring step is recited at a high level of generality (i.e. as a general means of gathering data for use in the performing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The “at least one processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The “receiving power from a power supply by at least one processor” is an intrinsic property of a processor being used in the vehicle control environment. The processors are recited at a high level of generality and merely automates the evaluating step. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform the performing... amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. As to the additional element of “receiving power from a power supply by at least one processor”, it is an intrinsic property of the “at least one processor” and adds nothing more than the “at least one processor”. And as discussed above, the additional limitations of “acquiring…” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “receiving power from a power supply…” and “continuously acquiring electronic horizon data…” are well-understood, routine, and conventional activities because the background recites that the processors are all conventional processors mounted on the vehicle, and the specification does not provide any indication that the “one or more processor” is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible. 
Accordingly, claim 12 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 13-20.
Claims 13-20 depend upon claim 12, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 13 adds to the abstract idea by further limiting wherein whether map matching based on the first object fails recited in claim 12, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 14 adds to the abstract idea by further limiting the term the first object recited in claim 12, but fail to add significantly more to the abstract idea itself. The claim also adds the abstract idea of performing map matching. The receiving steps are considered as insignificant extra-solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 15 adds to the abstract idea by further limiting the term the second object recited in claim 14, but fail to add significantly more to the abstract idea itself. The claim also adds the abstract idea of performing map matching. The receiving steps are considered as insignificant extra-solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 16 adds to the abstract idea by further limiting the term the second object recited in claim 14, but fail to add significantly more to the abstract idea itself. The claim also adds the abstract idea of performing map matching. The receiving steps are considered as insignificant extra-solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 17 adds the abstract idea of receiving the fourth information which are considered as insignificant extra-solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 18 adds to the abstract idea by further limiting the term stationary object recited in claim 17 and the claim further adds to the abstract idea by receiving the fourth information from conventional sensors, which are considered as insignificant extra-solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 19 adds the abstract idea of dividing a space and performing map matching. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 20 adds to the abstract idea by further limitation the term second object recited in claim 12. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 13-20 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 1.
Claim 1, an apparatus claim (an electronic device), includes limitations analogous to claim 12 a process claim (a method), but adds a processor, a power supply and an interface. These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 1 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 2-11.
Claims 2-11 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2-9 recite similar languages as claims 13-20, which recite steps that are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 10 adds to the abstract idea by further limitation the term second object recited in claim 9. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 11 adds the abstract idea of setting the second object to new map matching feature. The providing step is considered as an insignificant extra solution. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 2-11 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200217667, hereinafter Kim).
As to Claims 1 and 12, Kim teaches an electronic device for a vehicle and a method of operating an electronic device for a vehicle (see at least Kim, para 0028, Fig. 2), comprising: 
an interface configured to receive high-definition (HD) map data of a specified region and to receive data of an object from an object detection device (see at least Kim para 0035 for map fusion unit works to provide vehicle position within a map frame based on HD map provided by map database and observations of lane markings, traffic signs and other visual features in the surroundings captured by a perception unit; see Fig. 10 for wireless communication interface, i.e. “interface”; also see para 0103 for “interface”); and 
a processor configured to continuously acquire electronic horizon data of the specified region based on the HD map data, to perform map matching based on the data of the object (see at least Kim para 0036 for map data provided to the map fusion unit may be limited within a certain distance around the estimated position of the vehicle; para 0038-0042 for position estimate provided to the map fusion unit, also see para 0004), and to perform map matching based on a second object set to new map matching feature when map matching based on a first object preset to map matching feature fails (see at least Kim para 0038-0044 for errors in vehicle positioning and error correction using traffic sign; para 0047 teaches associating traffic sign with a counterpart in the map data and determining best match in the map; also see Fig. 7 and related text, Fig. 9).
Yet, Kim does not explicitly teach a power supply configured to supply power and the processor acquires data in a state in which the power is received. 
However, Kim does teach a non-transitory computer-readable medium has instructions stored thereby for estimating vehicle position based on an observed traffic sign and 3D map data for the observed traffic sign and the instructions being executed by one or more processing units (see at least Kim para 0008), and an ADAS system on the vehicle and the position estimation system comprises camera, GNSS (see at least Kim para 0028), all of which runs based on receiving electric power from power supplies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronic device and method to include a power supply configured to supply power and the processor acquires data in a state in which the power is received for the benefit of providing energy to the devices and make them remain in a working condition.
As to Claims 2 and 13, Kim teaches the electronic device of claim 1 and the method of claim 12, wherein whether map matching based on the first object fails is determined by at least one of the processor, a server, or another vehicle (see at least Kim para 0029 for the computing system, also see Fig. 10).
As to Claim 3, Kim teaches the electronic device of claim 1, wherein the first object comprises a first traffic sign (see at least Kim para 0042 for traffic sign); and 
wherein the processor acquires first information on map matching feature related to the first traffic sign from the electronic horizon data, receives second information on the first traffic sign from the object detection device, and performs map matching by comparing the first information and the second information (see at least Kim para 0044 for comparing the traffic sign in the 3D map and traffic sign in the image; also see para 0057-0061).
As to Claims 4 and 15, Kim teaches the electronic device of claim 3 the method of claim 14, wherein the second object comprises a second traffic sign (see at least Kim para 0065-0066 for a second 3D comparison between observed bounding box and map data bounding box); and 
wherein, when map matching of comparing the first information and the second information fails, the processor receives third information on map matching feature related to the second traffic sign, receives fourth information on the second traffic sign from the object detection device, and performing map matching by comparing the third information and the fourth information (see at least Kim para 0065-0066 for comparison between map data of the observed traffic sign not within a threshold, i.e. matching fails and comparing and associating the observed data and map data can be made multiple times depending on vehicle speed and frame rate at which images are captured, also see para 0056 for multiple traffic signs).
As to Claims 5 and 16, Kim teaches the electronic device of claim 3 the method of claim 14, wherein the second object comprises at least one stationary object (see at least Kim para 44 for traffic sign and/or lane marking, also see para 0065-0066); and 
wherein, when map matching of comparing the first information and the second information fails, the processor receives third information on map matching feature related to the stationary object, receives fourth information on the stationary object from the object detection device, and performs map matching by comparing the third information and the fourth information (see at least Kim para 0065-0066 for comparison between map data of the observed traffic sign not within a threshold, i.e. matching fails and comparing and associating the observed data and map data can be made multiple times depending on vehicle speed and frame rate at which images are captured, also see para 0056 for multiple traffic signs).
As to Claims 8 and 19, Kim teaches the electronic device of claim 1 the method of claim 12, wherein the processor divides a space around the vehicle into a plurality of regions, and when map matching based on a first object positioned in a first region of the plurality of regions fails, the processor performs map matching based on a second object positioned in the first region (see at least Kim para 0070-0073 for a first region of traffic signs the line in the 3D frame passes, and identifying the traffic sign that gives shortest point to line distance, i.e. the longer distance ones are considered as failed and removed from consideration).
As to Claim 11, Kim teaches the electronic device of claim 1, wherein the processor sets the second object to new map matching feature, and provides information on the second object received from the object detection device to a server through a communication device (see at least Kim para 0044 for the image of traffic sign being compared with map data, para 0037 for communicate to devices separate from the vehicle including servers).
As to Claim 14, Kim teaches the method of claim 12, wherein the first object comprises a first traffic sign (see at least Kim para 0043 for traffic sign); and 
wherein the performing the first map matching comprises: 
receiving first information on map matching feature related to the first traffic sign from the electronic horizon data by the at least one processor (see at least Kim para 0044 for location of traffic sign from map data); 
receiving second information related to the first traffic sign from the object detection device by the at least one processor (see at least Kim para 0044 for image of traffic sign); and 
performing map matching by comparing the first information and the second information by the at least one processor (see at least Kim para 0044 determine an error between observed data and map data).
Claims 6-7, 9-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Oh (US20150098076, hereinafter Oh).
As to Claims 6 and 17, Kim teaches the electronic device of claim 5 the method of claim 16.
Kim further teaches receiving the fourth information on the stationary object sensed by imaging device (see at least Kim para 0060, para0074).
Kim does not teach the processor receives the fourth information on the stationary object sensed by at least one of a LiDAR and a RADAR from the object detection device.
However, in the same field of endeavor, Oh teaches point cloud data corresponding to a front object detected by a Lidar (see at least Oh, abstract; para 0039).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device and the method disclosed by Kim to include the processor receives the fourth information on the stationary object sensed by at least one of a LiDAR and a RADAR from the object detection device as disclosed by Oh to recognize and classify a front object by using a LiDAR sensor (Oh, para 0007).
As to Claims 7 and 18, Kim in view of Oh teaches the electronic device of claim 6 the method of claim 17.
Oh further teaches wherein the stationary object comprises a guard rail (see at least Oh para 0039 for the point cloud corresponds to a guard rail); 
wherein the processor receives the fourth information on a plurality of cloud points toward the guard rail from the object detection device (see at least Oh para 0039 for the point cloud corresponds to a guard rail, a building or a vehicle); and 
wherein the plurality of cloud points is generated by at least one of the LiDAR or the RADAR (see at least Oh para 0039 for LiDAR sensor).
As to Claims 9 and 20, Kim teaches the electronic device of claim 1 the method of claim 12.
Kim does not teach wherein the second object comprises at least one moving object.
However, in the same field of endeavor, Oh teaches point cloud data based on the shape of the vehicle sensed by a LiDAR (see at least Oh para 0028-0030, para 0039).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device and the method disclosed by Kim to include the second object comprises at least one moving object as disclosed by Oh to facilitate the map matching with different type of reference objects.
As to Claim 10, Kim in view of Oh teaches the electronic device of claim 9.
Oh further teaches when the vehicle travels while configuring a group, the second object comprises at least one of other vehicles included in the group (see at least Oh para 0060-0062 for estimating size of front object by clustering the point cloud data from the LiDAR sensor and estimate a speed of the front object by tracking, and classify the vehicle corresponding to the front object).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667